MARY'S OPINION HEADING                                           








                NO. 12-05-00369-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
THURMAN W. ARMON,    §          APPEAL FROM THE
307TH
APPELLANT
 
V.        §          JUDICIAL DISTRICT COURT OF
 
SARAH K. ARMON,
APPELLEE  §          GREGG COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER
CURIAM
            Appellant filed a pro se notice of appeal on
November 14, 2005.  Thereafter, the
reporter’s record was filed on December 7, 2005.  After extensions of time, Appellant’s brief
was due on or before March 8, 2006. 
However, Appellant did not file a brief on March 8.
            On March 15, 2006, Appellant filed a motion informing
this Court that, due to his health, he will be unable to file a brief in this
appeal.  Consequently, he requested that
this Court either review the record de novo and decide his appeal or, if
necessary, dismiss the appeal.  Where an
appellant fails to submit a brief, we have no authority to decide the appeal by
conducting a de novo review of the record. 
Therefore, we construe Appellant’s motion as a motion to dismiss. 
            Appellant’s motion to dismiss is granted, and the appeal
is dismissed.  See Tex. R. App. P. 42.1(a)(1).
Opinion
delivered March 22, 2006.
Panel
consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
 
 
 
 
(PUBLISH)